Citation Nr: 0208526	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  96-32 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel







INTRODUCTION

The veteran had active duty from November 1953 to November 
1956.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  Chronic lumbosacral strain was not manifested during 
service and arthritis was not manifested within one year of 
separation from service.

2.  Chronic lumbosacral strain is not related to service. 


CONCLUSION OF LAW

Chronic lumbosacral strain was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp 2001).  The Board finds that the October 1995 rating 
decision, May 1996 statement of the case and April 2002 
supplemental statement of the case specifically satisfy the 
requirements of 38 U.S.C.A. § 5103 of the new statute in that 
they clearly notify the veteran of the pertinent laws and 
regulations and evidence necessary to substantiate his 
service connection claim. The remand informed the veteran of 
his duty to submit evidence.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  In April 1999 the Board remanded 
the claim of entitlement to service connection for chronic 
lumbosacral strain to the RO for further development and 
adjudicative action.  The veteran was sent a letter in June 
2001, notifying him of the change in the law and requesting 
him to identify any additional evidence he wanted considered 
in accordance with the new duty to assist regulation under 
VCAA.  Having completed the instructions set forth by the 
Board in the April 2001 remand, the RO has returned the 
veteran's appeal to the Board for further appellate review.  
The RO has made reasonable efforts to obtain all pertinent 
medical records including the veteran's service medical 
records.  The RO received notification in October 1995 and 
June 1997 that no medical records are on file at the National 
Personnel Records Center.  However, the RO has obtained 
records from private medical providers such as Vascular Labs 
of Arkansas and Holt-Krock Clinic as identified in documents 
from the Social Security Administration.  In addition, all 
known VA medical records are associated with the veteran's 
claims file.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.

Service connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§  1110, 1131.  In order to establish service 
connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in the service or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (2001).  Service incurrence for arthritis 
will be presumed if it becomes manifest to a compensable 
degree within the year after service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.307, 3.309.  
Although the veteran served during war, there is no 
allegation of combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable.

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement. Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Evidence

Service medical records consisting of a separation 
examination dated October 1956 indicate that that the veteran 
had no complaints at separation referable to his spine or 
musculoskeletal system.  A clinical evaluation of the spine 
and musculoskeletal system was reported as normal.

A report from an October 1995 VA examination shows the 
veteran provided a history of injuring his low back in 
November 1956 and was diagnosed with a muscle strain muscle 
injury, while stationed at Fort Sill, Oklahoma.  The veteran 
reported that he was taken to the dispensary where he was 
unable to walk for several weeks and was on crutches for more 
than one week.  The veteran indicated that since that time, 
he has continued to suffer from intermittent soreness that 
has, at times, required hospitalization.  The veteran 
indicated that at one point in time he was hospitalized under 
the care of Dr. William Stanton for approximately one month.  
Examination revealed subjective findings of a burning 
sensation in the low back, left hip and left leg.  The 
examiner provided a diagnosis of chronic lumbosacral strain 
and to rule out degenerative disc disease and degenerative 
joint disease with x-rays, but did not provide any etiology 
relating the veteran's condition to service.

Treatment records from St. Edward Mercy Medical Center show 
the veteran was admitted for treatment of chronic low back 
strain from January 1980 to February 1980 under the care of 
W.B. Stanton, M.D.  The veteran provided a history of having 
low back pain off and on for a year which had gradually 
become more severe. Dr. Stanton noted that there had been no 
known injury in the present situation but that there had been 
minor traumas, which seemingly were not specific at that 
time.  Dr. Stanton noted that the veteran's first flare-up of 
low back pain occurred in September 1978 after he injured 
himself while lifting a piece of steel on the job.  The 
veteran indicated that he had intermittent pain in his low 
back until January 1979.  A diagnosis was made of chronic low 
back strain and lumbosacral syndrome, etiology undetermined

Treatment records from Holt-Krock Clinic dated February 1990 
through May 1990 show no evidence of any treatment for the 
lower back

A May 1998 report of a CT scan of the lumbar spine taken at 
the VAMC, Fayetteville showed mild degenerative changes but 
no spinal stenosis or focal disk herniation.  Outpatient 
treatment reports from VAMC, Little Rock, Dated October 2001 
through November 2001 show no evidence of any current 
treatment for the lumbosacral spine.  

Analysis

After thoroughly reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection of chronic lumbosacral strain 
and arthritis.  Although the veteran's service medical 
records, with the exception of the veteran's October 1956 
separation examination, are not available, the evidence, 
taken as a whole, shows that the lumbosacral strain and 
arthritis are not the result of his claimed in service injury 
or a disease.  Furthermore, the evidence has not shown 
continuity of symptomatology following service. The evidence 
indicates that the veteran did not seek medical attention for 
his claimed disability until the late 1970's or early 1980's.  
The silence of the record constitutes negative evidence and 
refutes the assertion of continuity.

The veteran's October 1956 separation examination indicates 
that examination of the veteran's spine and musculoskeletal 
system is normal.  At an October 1995 VA examination, the 
veteran provided a history of injuring his back in November 
1956, which would have been subsequent to his separation 
examination.  Also, in the medical history provided at the 
veteran's October 1995 VA examination, the veteran stated 
that he could not walk for several weeks after his injury and 
was on crutches for more than one week.  

The Board finds that the history provided for treatment at 
the St. Edward Mercy Medical Center by the veteran for 
treatment purposes are more representative of an accurate 
history than the history provided by the veteran at his 
October 1995 VA examination, and thus more probative.  
Likewise, the Board finds that the history provided by the 
veteran in the records from St. Edward Mercy Medical Center 
are more probative than the statements made in his August 
1995 claim for monetary benefits in that they are statements 
against his own interests.  As such, the Board is most 
persuaded by the treatment records from St. Edward Mercy 
Medical Center in determining that the veteran's chronic 
lumbosacral strain and arthritis are not related to service.

The veteran has not identified any evidence that indicates 
that he received any treatment for a back condition after 
leaving service earlier than January 1980.  Treatment records 
from St. Edward Mercy Medical Center, dated January 1980 
through February 1980, show the veteran was hospitalized for 
a month and received treatment for chronic low back strain.  
The records from St. Edward Mercy Medical Center state that 
the veteran provided a history of having his first flare-up 
of low back pain in September 1978 after injuring himself at 
his place of work and that prior to the flare-up for which he 
was seeking treatment he had intermittent pain in his low 
back until January 1979.  This evidence supports the Board's 
finding that the lumbosacral strain and arthritis are not 
related to service, as the record clearly attributes his back 
pain to a post-service onset.

The Board recognizes that several lay statements have been 
presented from friends and family that refer to the veteran's 
treatment for a back disorder and as to the health of his 
back prior to service.  In addition, the Board acknowledges 
the veteran's contention that his chronic lumbosacral strain 
is related to service.  However, with regard to the 
statements of his friends and family, as well as the 
veteran's own statements, they, as lay persons, are not 
qualified to offer any opinions regarding the diagnosis or 
etiology of the veteran's chronic lumbosacral strain.  Such a 
determination requires specialized medical knowledge or 
training and cannot be made by lay persons.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the Board finds 
that these opinions are not persuasive in relating the 
veteran's claimed chronic lumbosacral strain to service.

At this time, there is no competent evidence of lumbosacral 
strain during service; there is no competent evidence of 
arthritis within 1 year of separation from service; there is 
no reliable evidence of continuity since service; there is no 
competent evidence relating arthritis or strain to service; 
and there is competent evidence establishing a post service 
onset.  The Board finds that the preponderance of the 
evidence is against the veteran's claim that his chronic 
lumbosacral strain or arthritis is related to service.  The 
Board has considered the benefit of the doubt rule, but in 
this case finds that there is not such a state of equipoise 
between the positive and negative evidence to permit a 
favorable determination on that basis.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 56 (1990).  In short, as there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic lumbosacral strain is denied.



		
	
H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

